AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (“Amendment”) is made and entered into as
of October 10, 2006 (the “Effective Date”) by and between ECC Capital
Corporation (the “Company”) and Roque A. Santi (“Executive”).

WHEREAS, Executive is currently employed by the Company pursuant to a written
employment agreement dated as February 14, 2005 (the “Employment Agreement”);

WHEREAS, Executive and the Company wish to modify the terms of the Employment
Agreement;

THEREFORE, the parties agree as follows:

1. Section 3.1 of the Employment Agreement shall be modified so that it reads as
follows:

3.1. Base Compensation. Executive shall be paid a salary at the annual rate of
$200,000 (the “Base Compensation”). The Base Compensation shall be reviewed at
least annually. In the event that the Base Compensation is increased, the new
salary shall be the Base Compensation for purposes of this Agreement thereafter.

2. Section 4.4 of the Employment Agreement is hereby amended by inserting the
following sentence as the last sentence thereto:

Executive’s vacation pay shall be calculated based upon an annual salary of
$250,000, which was Executive’s Base Compensation for all purposes prior to this
Amendment.

3. Section 5.7(a) of the Employment Agreement is hereby amended by inserting the
following sentence as the lead-in sentence thereto:

“Solely for purposes of determining the Severance Amount under this Section
5.7(a), Base Compensation shall mean $250,000, which was Executive’s Base
Compensation for all purposes prior to this Amendment.”

4. Executive agrees that this Amendment to Employment Agreement shall not:
(a) be deemed a breach of the Employment Agreement, including Section 3.1
thereof; (b) constitute Good Reason within the meaning of Section 5.6 of the
Employment Agreement for Executive to terminate his employment; and (c) entitle
Executive to the Severance Payments, Vesting, and/or Severance Benefits under
the Employment Agreement.

5. Any capitalized terms in this Amendment to Employment Agreement that are not
defined herein shall have the same meaning as set forth in the Employment
Agreement.

6. Except as expressly set forth above, this Amendment to Employment Agreement
shall not amend, supersede or otherwise modify any provision of the Employment
Agreement.

ECC CAPITAL CORPORATION,
a Maryland corporation

      By:____________________________________

Name:
Its:
  Steven G. Holder
Chairman and Co-Chief Executive Officer

Date:     

EXECUTIVE

     
Roque A. Santi
Date:     

